 In the Matter of ORDNANCESTEEL FOUNDRY COMPANY -andUNITED,FARM EQUIPMENT AND METAL WORKERS OFAMERICA, CIOCase No. 18-R-1161.-Decided January 25, 1945Fyffe &.Clarke,byMr. Albert J. Smith,of Chicago, Ill., andMessrs.Sam F. Skafldas, H. R. Lang_andJerry L. Campbell,all of Bettendorf,Iowa, for the Company.Meyers & Meyers,byMr. Ben Meyers,of Chicago, Ill., for the Union.Mr. Harry Nathanson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Farm Equipment and MetalWorkers of America, CIO, herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Ordnance Steel Foundry Company, Bettendorf, Iowa,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Stephen M.Reynolds, Trial Examiner.Said hearing was held at Davenport,Iowa, on December 29, 1944. The Company and the Union appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYOrdnance Steel Foundry Company is an Iowa corporation havingits principal office and plant located at Bettendorf, Iowa, where it isengaged in the manufacture of war equipment and farm implements.In its operations the Company uses scrap steel as its principal raw60 N. L.R. B., No 42.207 208 , DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaterial.For the first 6 months of 1944, the Company purchased rawmaterials in excess of $100,000, of which approximately 50 percentwas shipped to it from points outside the State of Iowa. For the sameperiod, the total value of its finished products was in excess of $100,000,of which approximately 50 percent was shipped by it to points outsidethe State of Iowa.The Company admits that it is engaged in commerce within th'emeaning of the National Labor Relations Act.IT.THE ORGANIZATION INVOLVEDUnited Farm Equipment and Metal Workers of America, affiliatedwith the Congress of Industrial Organizations, is a labororganizationadmitting to membership employees of the Company.III. THE QUESTION ,CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as the-exclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.-We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union is now recognized by the Company as the exclusive bar-gaining representative of its production and maintenance employees,excluding, among others, timekeepers and checkers. In this pro-ceeding the Union seeks to represent all timekeepers, checkers and pro-duction checkers employed by the Company, excluding all other officeand clerical employees, foremen and assistant foremen.The Union re-quests that these employees be merged in a single unit with the produc-tion and maintenance employees it currently represents, or, if theBoard finds that such consolidation is improper, that they should beestablished as a separate imit.The Company takes the position thattimekeepers, checkers and production checkers perform clerical dutiesof a confidential and managerial nature and consequently may not berepresented either separately or as part of a unit of production andmaintenance employees.1The Field Examiner reported that the Union submitted 49 authorization cards andthat there were 51 employees in the alleged appropriate unit. ORDNANCESTEELFOUNDRY COMPANY209The employees sought by the Union are hourly paid workers, all ofwhom enjoy substantially the same wages and working conditions.They perform the usual functions associated with their classificationsand their duties are clerical in nature.Thus, checkers keep attendance,punctuality and production records of employees, and record-theproper rate and method of pay. for each operation. Certain of theserecords are delivered by checkers to the timekeepers who check themagainst the time cards which they obtain from the racks each day.The results are tabulated and sent to the pay-roll department by thetimekeepers, who also make up absentee reports which are forwardedto the personnel department after submission to the proper foremenfor signature.Production checkers observe the molds being pouredand keep the production department informed as to the number ofcastings produced so that the production and accounting departmentswill know how many castings are available for shipment.Records'maintained by production checkers also form the basis for inventorydata.From the foregoing facts, we are persuaded that the work of theemployees sought by the Union is neither managerial in character norof a confidential nature relating to the Company's labor policies.Since, however, they are primarily engaged in clerical work and per-form functions different from those of the Company's production andmaintenance employees, we are of the opinion that they should notbe joined with such employees in a single unit.2We find, consequently, that all the Company's timekeepers, checkersand production checkers, excluding all other office and clerical em-ployees, foremen, assistant foremen, and all other supervisory em-ployees with the authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.-V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.2 SeeMatter of Sullivan Drydock and Repair Corp.,56 N. L.R. B. 582, and cased'citedtherein.628563-45-vol 60-15 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Ordnance SteelFoundry Company, Bettendorf, Iowa, an election by secret ballot shallbe conducted as early as possible, but not later that thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Eighteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules-and Regulations, among.the employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who-did not workduring the said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired of reinstated prior to the date of theelection, to determine whether or not they desire to be representedby United Farm Equipment and Metal Workers of America, affiliatedwith the Congress of Industrial Organizations, for the purposes ofcollective bargaining.-CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.